COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-427-CV
 
AJRO
REAL ESTATE INVESTMENTS, LLC                                APPELLANT
 
                                                   V.
 
TOWN
OF LITTLE ELM                                                            APPELLEE
 
                                               ----------
                    FROM
PROBATE COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AUnopposed
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  August 13, 2009




[1]See Tex. R. App. P. 47.4.